In an action for a judgment declaring, in effect, that a certain loan agreement is usurious, void, and unenforceable, the plaintiffs appeal from an order of the Supreme Court, Kings County (Solomon, J.), dated October *9123, 2007, which denied their motion, in effect, for a preliminary injunction enjoining the defendant from selling a certain cooperative apartment unit.
Ordered that the order is affirmed, with costs.
In order to prevail on a motion for a preliminary injunction, the movant must demonstrate by clear and convincing evidence (1) a likelihood of ultimate success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) that a balancing of the equities favors the movant’s position (see Gluck v Hoary, 55 AD3d 668 [2008]; Apa Sec., Inc. v Apa, 37 AD3d 502, 503 [2007]). The decision to grant or deny a preliminary injunction rests in the sound discretion of the Supreme Court (see Automated Waste Disposal, Inc. v Mid-Hudson Waste, Inc., 50 AD3d 1072, 1073 [2008]; Ruiz v Meloney, 26 AD3d 485, 486 [2006]).
Here, the Supreme Court properly denied the plaintiffs’ motion for a preliminary injunction because the plaintiffs failed to demonstrate, by clear and convincing evidence, a likelihood of success on the merits (see Gluck v Hoary, 55 AD3d at 668; Apa Sec., Inc. v Apa, 37 AD3d at 50.3). Florio, J.P., Miller, Covello and Austin, JJ., concur.